Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.  Claims 7, 8 and 11-20 remain withdrawn.  Claims 1-6, 9 and 10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the hinge connector . . . moves the entire portion of the blind spot mirror to widen the angle of the blind spot mirror--.”  This limitation is unclear because based on the disclosed invention, the hinge connector does not move the mirror.  Rather, an external force is applied to the mirror such that the mirror portion pivots about an axis of the hinge connector to move the mirror portion with respect to the mounting member.  Appropriate correction is required.  
The dependent claims are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,691,855 to Lupkas (Lupkas).

    PNG
    media_image1.png
    428
    448
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    476
    372
    media_image2.png
    Greyscale

Regarding Claim 1:  Lupkas discloses a mirror assembly, comprising a blind spot mirror (See Annotated Fig. A) linked via a hinge connector (See Annotated Figs. A and B) to a mounting member (26), wherein the hinge connector is configured directly behind (See Annotated Fig. A and B) the blind spot mirror and in contact with the blind spot mirror, and wherein a position of the hinge connector is adjusted to move the blind spot mirror and widen an angle of the blind spot mirror in relation to a side view mirror (See Figures 4 and 5 of Lupkas showing how angle B’ in Figure 5 widens to angle B in Figure 4), and change a field of vision reflected in the blind spot mirror to allow an approaching vehicle to be seen without distortion (See Col. 4, lines 23-24 of Lupkas) of an wherein the hinge connector (See Annotated Figs. A and B) is configured directly behind a rear portion (See Annotated Fig. B) of the entire blind spot mirror and in direct contact with the rear portion (See Annotated Fig. B) of the entire blind spot mirror and moves the entire portion of the blind spot mirror to widen the angle of the blind spot mirror, wherein the hinge connector is configured directly behind (See Annotated Fig. B) the entire blind spot mirror, and wherein the hinge connector provides a friction (the interaction between the hinge bar of Lupkas and the fingers of first and second plates 26 and 28 provide a friction - See Response to Arguments section below) to the blind spot mirror, and wherein the mounting member includes a mounting means (Adhesive Tape – See Col. 8, line 9) for releasably mounting the mirror assembly to a surface.
Regarding Claim 2:  Lupkas discloses a mirror assembly of claim 1, wherein the mounting means comprises at least one material construct . . . of . . . adhesive tape (Adhesive Tape – See Col. 8, line 9)--.
Regarding Claim 4:  Lupkas discloses a mirror assembly of claim 1, wherein the blind spot mirror has a substantially flat reflective surface (See Annotated Fig. A).
Regarding Claim 5:  Lupkas discloses a mirror assembly of claim 1, wherein the hinge (See Annotated Fig. A) connector is a single-axis hinge (See Annotated Fig. A)--.
Regarding Claim 6:  Lupkas discloses a mirror assembly of claim, wherein the hinge (See Annotated Fig. A) connector is configured as a friction hinge (the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lupkas in view of US Patent App. No. 2004/0150900 to VanderHorst (VanderHorst).
Regarding Claim 3:  Lupkas discloses an adhesive to mount the mirror assembly to the surface but does not disclose a suction cup.  However, VanderHorst teaches mounting a mirror to another mirror using a suction cup (31).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lupkas.
Regarding Claims 9 and 10:  Lupkas discloses a mirror assembly that has some unspecified area dimension but does not specifically disclose that the area is either from about 1.0 square inch to about 36.0 square inches or from about 4.0 square inches to about 16.0 square inches.  Nonetheless, the specifically claimed size of the area is not patentably distinct over the prior art and is an obvious matter of design choice.  Here’s why.
First, Courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”1  Here, Lupkas discloses and teaches the device having some area.  Applicant has not disclosed that having the area in the claimed range would perform differently than other ranges.  Moreover, the claimed device with its specific area would not perform differently than the prior art device.
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Lupkas by using different areas of the blind spot mirror depending on the size of the base mirror and the vehicle on which the blind spot mirror is to be installed.  Such considerations would be obvious to a person of ordinary skill in blind spot .  
Response to Arguments
Applicant's arguments filed October 5, 2021, have been fully considered but they are not persuasive. 
The amendments to Claim 1 do not get around Lupkas.  Here’s why.  
Applicant argues that Lupkas shows a blind spot mirror with an elongate threaded shaft (36) and a knob (38) which are not configured directly behind the entire portion of the blind spot mirror.  The shaft (36) and the knob (38) are not interpreted as the hinge connector and they are not used in the Examiner’s interpretation of Lupkas.  Moreover, the threaded shaft 36 and the knob do not appear to be configured directly behind the rear portion of the mirror, as the rear portion is being interpreted here.  
However, Lupkas discloses a hinge connector (the actual piano-type hinge bar that passes through fingers of first and second plates (26 and 28)) that is pointed to generally in Annotated Fig. B and identified as (30) by Lupkas.  The hinge connector (30 – See Also Annotated Fig. B) is “configured directly behind” the entire blind spot mirror.  The phrase “configured behind” presumably means positioned behind, which is how it is being interpreted for the purposes of examination.  Here in Lupkas, the hinge connector (30) is certainly positioned behind the mirror and the rear portion of the mirror and therefore is “configured behind” those elements.  
With regard to the recitation “wherein the hinge connector provides a friction to the blind spot mirror”:  This recitation claims there is a friction provided to the 
Conclusion
The most pertinent art has already been discussed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04(IV)(A).